DocuSign Envelope ID: F4BD3073-ECBF-4BC2-A613-AEBD9998DCDD




                              IN THE UNITED STATES DISTRICT COURT FOR THE
                                     EASTERN DISTRICT OF NEW YORK



                 DERRICK PALMER, KENDIA
                 MESIDOR, BENITA ROUSE,
                 ALEXANDER ROUSE, BARBARA
                 CHANDLER, LUIS
                 PELLOT-CHANDLER, and DEASAHNI
                 BERNARD

                             Plaintiffs

                               v.

                 AMAZON.COM, INC. and
                 AMAZON.COM SERVICES LLC,

                             Defendants.



                                          DECLARATION OF DERRICK PALMER

                I, Derrick Palmer, hereby declare as follows:

                        1.      I have continued to work for Amazon.com Services LLC (“Amazon”) in the

                JFK8 warehouse facility in Staten Island, New York (“JFK8”) about 40 hours per week

                since I and the other named plaintiffs filed our lawsuit against Amazon on June 3, 2020.

                        2.      On September 17, 2020, my direct supervisor Adebodun Aina approached

                me at my workstation and told me that Amazon planned to lift the temporary suspension

                of rate, Time Off Task (“TOT”), and productivity feedback sometime in October 2020.

                        3.      On September 18, 2020, I received a “Vacation Freeze Dates” message in

                the Amazon A to Z app. The message said that Amazon was preparing for a “busy fall”

                and would no longer approve vacation requests for dates between October 13 and October

                20, 2020.


                                                             1
DocuSign Envelope ID: F4BD3073-ECBF-4BC2-A613-AEBD9998DCDD




                        4.      Also on September 18, 2020, I received a “COVID-19 Updates for JFK8”

                message in the Amazon A to Z app. The message said that a JFK8 worker who was last in

                the building on September 15, 2020 had tested positive for COVID-19.

                        5.      On or around September 23, 2020, Amazon moved me from the Pick,

                Count, Floor Help (PCF) department to the Outbound Pack department. As a Warehouse

                Associate in the Outbound Pack department I am subject to rate and TOT productivity

                standards when I am working in a “direct” role packing products.

                        6.      On September 24, 2020, I received a “Prime Day is coming soon” message

                in the Amazon A to Z app. The message confirmed that this year’s online Amazon sale,

                Prime Day, would be taking place on October 13 and October 14, 2020.

                        7.      Also on September 24, 2020, I received another “COVID-19 Updates for

                JFK8” message in the Amazon A to Z app. The message said that a JFK8 worker who was

                last in the building on September 16, 2020 had tested positive for COVID-19.

                        8.      On October 1, 2020, a colleague in my department at JFK8 received verbal

                coaching from their manager about their rates. As part of the coaching, the manager told

                my colleague that disciplinary write-ups and terminations for low rates would be returning

                to the facility because Amazon needed its employees to work faster during peak season.

                        9.      On October 7, 2020, the whiteboard located in my department, which

                Amazon uses to share important information about shifts, safety, and company policy,

                included the message “Productivity Feedback Start 10/7.” The whiteboard also included

                our rate goal, which is the rate at which we are expected to work to avoid write-ups and

                termination.




                                                             2
DocuSign Envelope ID: F4BD3073-ECBF-4BC2-A613-AEBD9998DCDD




                        10.     Also on October 7, 2020, the Process Assistant in my department

                approached me at my workstation and told me that Amazon would be providing

                productivity feedback and writing up workers for rate and TOT again. I asked him why

                they were going to be doing that when we were still in the middle of a pandemic and he

                told me that Prime Week was going to be a busy time and Amazon needed to be able to get

                products out to customers.

                        11.     On October 9, 2020, I received another “COVID-19 Updates for JFK8”

                message in the Amazon A to Z app. The message said that “individuals” who work at

                JFK8 and who were last in the building on October 4, 2020 had tested positive for COVID-

                -19.

                        12.     On October 12, 2020, I received another “COVID-19 Updates for JFK8”

                message in the Amazon A to Z app. The message said that a JFK8 worker who was last in

                the building on October 9, 2020 had tested positive for COVID-19.



                I declare under penalty of perjury that the foregoing is true and correct.

                Dated: October 14, 2020
                Staten Island, NY
                                                         ____________________________________
                                                         Derrick Palmer




                                                              3
